Citation Nr: 1400996	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals from a December 2010 rating decision that denied service connection for ischemic heart disease and chronic bronchitis with underlying chronic obstructive pulmonary disease.  The Veteran filed notice of disagreement only as to the issue of service connection for ischemic heart disease, which was received in March 2011.  A statement of the case (SOC) was issued in October 2011, and a substantive appeal was received in November 2011.  In July 2013, a video conference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the hearing the Veteran's representative requested, and the Veteran was granted a 60-day abeyance period to allow for the submission of additional evidence.  Additional evidence was received in August 2013 with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for ischemic heart disease based on his service in Vietnam.  VA has acknowledged that the Veteran was exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

VA regulations further provide that presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) due to herbicide exposure.  Therefore, the crux of the issue before the Board is whether the Veteran has a current diagnosis of ischemic heart disease during the appeal period, i.e., since September 2010.

Review of the claims file reveals various medical reports and opinions.  Some suggest that the Veteran has coronary artery disease, such as a February 2001 report by a cardiologist (Dr. Cameron) which appears to indicate that a cardiac catheterization resulted in a diagnosis of diffused, nonobstructive, atherosclerotic coronary artery disease.  However, other reports, such as a December 2010 VA report with February 2011 addendum, seem to indicate that cardiac catheterization showed normal coronary arteries and that the Veteran does not have coronary artery disease.  Given the complexity of the medical distinctions being made, the Board believes that medical examination by an appropriate specialist is necessary to fully assist the Veteran and to allow for informed appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor (a cardiologist if available).  It is imperative that the claims file be reviewed in connection with the examination.  Any appropriate special tests or studies should be conducted if deemed medically advisable.  

After reviewing the claims file and examining the Veteran, the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has ischemic heart disease (Ischemic heart disease includes but is not limited to:  acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)?

Detailed reasons should be furnished for the opinion to include specific discussion of the significance of the reported February 2001 cardiac catheterization report of nonobstructive, atherosclerotic coronary artery disease.

In the event the Veteran does not appear for the examination, the claims file should nevertheless be forwarded to an appropriate medical doctor (a cardiologist if available) for review and a response (with detailed reasons) to the above question.  

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


